Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
A product and a process specially adapted for the manufacture of said product; or
A product and a process of use of said product; or
A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
A process and an apparatus or means specifically designed for carrying out the said process; or
A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 26-28, 36, 39, 42, 45, 48, 51, 54, 57, 60, 63, 66, 69, 72, 73, and 81 drawn to various coating methods and articles having matt or gloss layer.
Group II, claim(s) 29-35, 37, 38, 40, 41, 43, 44, 46, 47, 49, 50, 52, 53, 55, 56, 58, 59, 61, 62, 64, 65, 67, 68, 70, 71, and 74-80, drawn to various coating methods and articles not having matt/gloss layer and having transparent metallic layer.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and II lack unity of invention because the groups do not share the same or corresponding technical feature. Group I relates to having matt/gloss layer and Group II relates to not having matt/gloss layer and to having transparent metal layer.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Regarding Group I, the species relate to the different methods of ordering layers that is encompassed by Claim 26, for example. One such ordering of layers corresponds to the articles formed by Claim 72, but there are numerous others, each of which corresponds to method species. The differently ordered layers form mutually exclusive articles and constitute mutually exclusive methods. The method species that would produce article of Claim 72 would be grouped with Claim 72 and claims dependent therefrom.
Regarding Group II, the species relate to the different methods of ordering layers that is encompassed by Claim 29, for example. One such ordering of layers corresponds to the articles .
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Regarding Group I: Claims 26 and 27; and regarding Group II: Claims 29-33 and 35.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be 
EXAMINER’S COMMENT
In view of applicant’s arguments, the Restriction Requirement mailed on 8 March 2021 is withdrawn. Claims are restricted as set forth above.
The spacing of the lines of the specification is such as to make reading difficult. Applicant’s next Restriction Response is not required to address this objection, but, if it does not, the objection will be repeated in the subsequent Office Action, at which point new application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper will be required.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539. The examiner can normally be reached Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
25 February 2022